Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 1-2, 4-23 as amended 09/01/2021, are pending and have been considered as follows:

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with TYLER DROSTE (76078) on 09/07/2021.
The application has been amended as follows: 
Cl. 1 ln. 11: after “assembly and moveable”, replace "an rotation downward" with --by a downward rotation--; and
Cl. 11 ln. 2: delete "11.1".

Allowable Subject Matter
Claim 1-2, 4-23 allowed.
The following is an examiner’s statement of reasons for allowance:

a roof assembly is fully assembled at a first position and couplable to a plurality of stubs and a support assembly rotates about the roof assembly to support the roof assembly when the roof assembly is raised to a raised position.
The claims are allowable over the prior art because of the combination of limitations as specifically set forth and claimed in applicant’s claim(s) are not taught nor obvious in view of the references of record.
Although some/all of the elements may be taught in the references of record, the examiner believes that the combination of all of the elements as specifically claimed would not have been obvious to one having ordinary skill in the art without relying on hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J. SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D. MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. J. S./
Examiner, Art Unit 3635


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635